Case 2:90-cv-00520-KJM-DB Document 7019-1 Filed 01/15/21 Page 1 of 9




                     EXHIBIT A
                                                                Exhibit A
              Case 2:90-cv-00520-KJM-DB    Document 7019-1 Filed 01/15/21 Page 2 of 9
                                      Population as of January 14, 2021

Institution                                       Design Capacity      Actual Population          Population as % of design capacity
                                     1
Total housed in adult institutions                         85,083                91,445                                       105.9%
Total housed in camps                                                             1,423
Total housed out of state                                                             0
Individual CDCR Institutions - Men
Avenal State Prison                                         2,920                  3,309                                      113.3%
California State Prison, Calipatria                         2,308                  2,907                                      126.0%
California Correctional Center*                             3,883                  3,443                                       88.7%
California Correctional Institution                         2,783                  2,007                                       72.1%
California State Prison, Centinela                          2,308                  3,069                                      133.0%
California Health Care Facility, Stockton                   2,951                  2,366                                       80.2%
California Institution for Men                              2,976                  2,007                                       67.4%
California Men's Colony                                     3,838                  3,055                                       79.6%
California Medical Facility                                 2,361                  1,985                                       84.1%
California State Prison, Corcoran                           3,116                  2,904                                       93.2%
California Rehabilitation Center                            2,491                  2,025                                       81.3%
Correctional Training Facility                              3,312                  4,238                                      128.0%
Chuckawalla Valley State Prison                             1,738                  1,846                                      106.2%
Deuel Vocational Institution                                1,681                  1,300                                       77.3%
Folsom State Prison                                         2,066                  2,043                                       98.9%
High Desert State Prison                                    2,324                  3,303                                      142.1%
Ironwood State Prison                                       2,200                  2,767                                      125.8%
Kern Valley State Prison                                    2,448                  3,615                                      147.7%
California State Prison, Los Angeles                        2,300                  2,698                                      117.3%
Mule Creek State Prison                                     3,284                  3,840                                      116.9%
North Kern State Prison                                     2,694                  2,487                                       92.3%
Pelican Bay State Prison                                    2,380                  2,198                                       92.4%
Pleasant Valley State Prison                                2,308                  2,744                                      118.9%
RJ Donovan Correctional Facility                            2,992                  3,533                                      118.1%
California State Prison, Sacramento                         1,828                  2,229                                      121.9%
California Substance Abuse Treatment
Facility, Corcoran                                          3,424                  4,287                                      125.2%
Sierra Conservation Center*                                 3,836                  2,888                                       75.3%
California State Prison, Solano                             2,610                  3,163                                      121.2%
California State Prison, San Quentin                        3,082                  2,645                                       85.8%
Salinas Valley State Prison                                 2,452                  2,812                                      114.7%
Valley State Prison                                         1,980                  2,722                                      137.5%
Wasco State Prison                                          2,984                  2,410                                       80.8%
Individual CDCR Institutions - Women
Central California Women's Facility                         2,004                  1,986                                       99.1%
California Institution for Women*                           1,398                  1,054                                       75.4%
Folsom Women's Facility                                       403                     72                                       17.9%

* The individual Design Capacity and Actual Population figures for California Correctional Center, Sierra Conservation Center and
California Institution for Women include persons housed in camps. This population is excluded from the "Total housed in adult
institutions" included on Exhibit A.
1
  The "Actual Population" includes inmates housed in medical and mental health inpatient beds located within Correctional
Treatment Centers, General Acute Care Hospitals, Outpatient Housing Units, and Skilled Nursing Facilities at the State's 34
institutions. Many of those beds are not captured in "Design Capacity".
Source - January 13, 2021 Weekly Population Report, available at: https://www.cdcr.ca.gov/research/population-reports-2/.
Case 2:90-cv-00520-KJM-DB Document 7019-1 Filed 01/15/21 Page 3 of 9




                     EXHIBIT B
                  Case 2:90-cv-00520-KJM-DB Document 7019-1 Filed 01/15/21 Page 4 of 9
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                       GAVIN NEWSOM, GOVERNOR

OFFICE OF LEGAL AFFAIRS
Jennifer Neill
General Counsel
P.O. Box 942883
Sacramento, CA 94283-0001




           January 14, 2021


           Paul Mello
           Hanson Bridgett
           1676 N. California Boulevard, Suite 620
           Walnut Creek, CA 94596

           Dear Mr. Mello:

           Attached please find the California Department of Corrections and Rehabilitation’s January 2021
           Status Update for the Three-Judge Court proceeding.

           Sincerely,




           JENNIFER NEILL
           General Counsel, Office of Legal Affairs
           California Department of Corrections and Rehabilitation
                  Case 2:90-cv-00520-KJM-DB Document 7019-1 Filed 01/15/21GAVIN
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION
                                                                             Page   5 of 9
                                                                                NEWSOM, GOVERNOR




                             January 15, 2021 UPDATE TO THE THREE-JUDGE COURT

            On February 10, 2014, the Three-Judge Court extended the deadline to achieve the court-ordered
            reduction in the in-state adult institution population to 137.5% of design capacity to February 28,
            2016. (ECF Nos. 2766/5060 & 2767/5061.) This report is CDCR’s 82nd report submitted since
            the Court issued its population-reduction order, and the 70th report submitted since February
            2015, when Defendants informed the Court that the population was below the court-ordered
            reduction. (ECF No. 2838/5278, filed February 17, 2015.) It has now been over five years since
            Defendants have been in full compliance with the population-reduction order. As of January 14,
            2021, the State’s prison population is 105.9% of design capacity, down from 108.0% in the
            previous filing. Of particular note, CDCR has reduced its population by 27,195—or over 20
            percent—since the start of the COVID-19 public health crisis.

            A.      Update on durability:
            As previously reported, Proposition 57, the State’s durable remedy that enacts many of the
            Court-ordered reforms as well as expands credit-earning opportunities, was approved by voters
            in November 2016.

            On May 1, 2018, regulations for Proposition 57 were approved and made permanent.
            Information about these regulations can be found at: https://www.cdcr.ca.gov/proposition57/.

            Later, in December 2018, the Office of Administrative Law approved two emergency regulation
            packages which: (1) amend the nonviolent offender parole process to distinguish between
            determinately and indeterminately sentenced offenders and implement a parole consideration
            process for indeterminately sentenced, nonviolent offenders (“Nonviolent Offender Package”);
            and (2) expands credit earning opportunities (“Credit Earning Package”) for inmates who
            achieve a High School diploma or its equivalent or who complete 52 hours of programming
            under the Rehabilitative Achievement Credit program. The Credit Earning Package also reduces
            the minimum amount of time an inmate must serve until released following a sudden award of
            substantial credit. The Credit Earning Package went into effect on January 9, 2019.

            The Nonviolent Offender Package went into effect on January 1, 2019. Following the Court of
            Appeal’s decision In re McGhee, effective July 9, 2019, CDCR no longer applies the previously
            mandated public safety screening criteria to eligible nonviolent offenders. All eligible
            (determinately and indeterminately sentenced) nonviolent offenders are now referred to the
            Board of Parole Hearings for consideration, regardless of their in-prison behavior. On
            September 10, 2019, the Office of Administrative Law approved the emergency regulations
            repealing the public safety screening criteria for determinately sentenced, nonviolent offenders.
            On March 26, 2020, the Office of Administrative Law made the emergency regulations
            permanent. The notices of approval and publication can be found here:
            https://www.cdcr.ca.gov/regulations/wp-content/uploads/sites/171/2020/04/Adopted-NCR-19-


                                                                                                       15853516.1
         Case 2:90-cv-00520-KJM-DB Document 7019-1 Filed 01/15/21 Page 6 of 9


06.pdf?label=Adopted%20Regulations%20for%20Supplemental%20Reforms%20to%20Parole
%20Consideration%20for%20Determinately-
Sentenced%20Nonviolent%20Offenders&from=https://www.cdcr.ca.gov/regulations/cdcr-
regulations/new-rules-page/.

In addition, in response to the COVID-19 pandemic, pursuant to Governor Newsom’s March 24,
2020 Executive Order N-36-20 and CDCR’s Secretary Ralph Diaz’s independent authority under
California Government Code § 8658, CDCR reduced the inmate population at CDCR’s
institutions.

The impact of the above-described regulations include:

    1.     Increased credit earning opportunities for all inmates except the condemned and those
           serving life without parole.
          1,007 inmates released in December earned credit authorized by Proposition 57 towards
          their advanced release date. These inmates earned an estimated average of 183.0 days of
          additional credit.1

    2.    Determinately Sentenced Nonviolent Offender Parole Process.
          CDCR began referring inmates to the Board for this process on July 1, 2017, pursuant to
          the emergency regulations promulgated on April 13, 2017. From July 1, 2017 through
          December 31, 2020, 24,250 referrals were made to the Board. As of December 31, 2020,
          21,304 referrals have been reviewed on the merits, with 3,880 inmates approved for
          release and 17,424 denied. Additionally, 2,055 referrals have been closed because the
          Board’s jurisdictional review of the inmates’ criminal history and central file revealed
          they were not eligible for parole consideration. The remaining referrals are pending
          review, including the 30-day period for written input from inmates, victims, and
          prosecutors.

    3.    Indeterminately Sentenced Nonviolent Offender Parole Process.
          CDCR began screening indeterminately-sentenced, nonviolent offenders for eligibility in
          January 2019. As of December 31, 2020, 2,416 inmates have been referred to the Board
          for a parole consideration hearing, of which 52 were closed because the Board’s
          jurisdictional review of the inmates’ criminal history and central file revealed they were
          not eligible for parole consideration. The Board conducted 755 hearings for
          indeterminately sentenced nonviolent offenders. The hearings resulted in 220 grants, 477
          denials, and 58 stipulations to unsuitability. An additional 735 hearings were scheduled
          but were postponed, waived, continued, or cancelled. The remaining referrals are
          pending parole suitability hearings.




1
    This number does not include inmates released from fire camps.

                                                   2
                                                                                            15853516.1
         Case 2:90-cv-00520-KJM-DB Document 7019-1 Filed 01/15/21 Page 7 of 9




B.        Update on Other Measures Defendants Continue to Implement:

    1.    Contracting for additional in-state capacity in county jails, community correctional
          facilities, private prison(s), and reduction of out-of-state beds:
          Defendants have reduced the population in CDCR’s 34 institutions by transferring
          inmates to in-state facilities.
             a. Private Prison (California City):
                 The current population of California City is approximately 1,986 inmates.

             b. Community correctional facilities (CCFs),modified community correctional
                facilities (MCCFs), and Female Community Reentry Facility (FCRFs):
                 The State currently has contracted for 600 MCCF and FCRF beds that are in
                 various stages of activation and transfer.

             c. County jails:
                 The State continues to evaluate the need for additional in-state jail bed contracts
                 to house CDCR inmates.

             d. Reduction of inmates housed out-of-state:
                 On February 10, 2014, the Court ordered Defendants to “explore ways to attempt
                 to reduce the number of inmates housed in out-of-state facilities to the extent
                 feasible.” Since that time, the State has reduced the out-of-state inmate
                 population to zero.2 The last inmates in out-of-state contract beds returned to
                 California at the end of June 2019.

    2.    Parole process for medically incapacitated inmates:
          The State continues to work closely with the Receiver's Office to implement this
          measure. The Receiver’s Office is continuing to review inmates and is sending
          completed recommendations to CDCR. Recommendations received from the Receiver’s
          office are reviewed by DAI and referred to the Board for a hearing. As of January 14,
          2021, the Board has held 268 medical parole hearings under the revised procedures,
          resulting in 168 approvals and 100 denials. An additional 60 were scheduled, but were
          postponed, continued, or cancelled.

    3.    Parole process for elderly inmates:
          As discussed in prior reports, the State enacted Assembly Bill 1448 on October 11, 2017,
          authorizing an elderly parole program for inmates age 60 or older who have served at

2
 This statistic only concerns inmates in out-of-state contract beds and does not include inmates
housed in other states under interstate compact agreements.

                                                    3
                                                                                              15853516.1
     Case 2:90-cv-00520-KJM-DB Document 7019-1 Filed 01/15/21 Page 8 of 9


      least 25 years of incarceration. Governor Gavin Newsom signed AB 3234 this fall,
      lowering the age to 50 and the years served to 20 for this program. It is projected this
      will result in 373 inmates being immediately eligible for a parole hearing based on that
      change.

      The Board continues to schedule eligible inmates for hearings who were not already in
      the Board’s hearing cycle, including inmates sentenced to determinate terms. From
      February 11, 2014, through December 31, 2020, the Board held 5,066 hearings for
      inmates eligible for elderly parole, resulting in 1,485 grants, 3,145 denials, 463
      stipulations to unsuitability, and there currently are no-split votes that require further
      review by the full Board. An additional 2,707 hearings were scheduled during this period
      but were waived, postponed, continued, or cancelled.

4.    Male Community Reentry Programs:
      Contracts for the San Diego County, Los Angeles County, Kern County, and Butte
      County Male Community Reentry Programs are in place. The State continues to review
      and refer eligible inmates for placement consideration. As of January 14, 2021, 344
      inmates are housed in Male Community Reentry Program facilities.

5.    Expanded alternative custody program:
      The State's expanded alternative custody program for females, Custody to Community
      Treatment Reentry Program (CCTRP), provides female inmates with a range of
      rehabilitative services that assist with alcohol and drug recovery, employment, education,
      housing, family reunification, and social support. Female inmates in the CCTRP are
      housed at facilities located in San Diego, Santa Fe Springs, Bakersfield, Stockton, and
      Sacramento. As of January 14, 2021, 259 female inmates are participating in the CCTRP.

6.    Reduction of inmate population in response to COVID-19 pandemic:
      On March 24, 2020, Governor Newsom issued an Executive Order N-36-20 suspending
      the intake of new inmates into CDCR facilities for 30 days. Secretary Diaz extended the
      suspension of intake. For the period from March 24 through August 24, 2020, intake was
      mostly suspended, with only very limited intake occurring in May and June 2020. On an
      intermittent and limited basis, CDCR resumed intake the week of August 24, 2020. In
      response to the recent increase of COVID-19 cases in the community and consistent with
      public health and health care guidance, CDCR suspended intake from county jails
      effective November 26, 2020, through at least December 27, 2020. Intake has since
      resumed on January 11, 2021 on a limited basis. CDCR will continue to evaluate when,
      to what extent, and under what conditions it is safe to resume intake from county jails.

      Further to these efforts to reduce the population, in March 2020, Secretary Diaz exercised
      his independent authority under California Government Code § 8658 to transition
      inmates for whom CDCR staff determined that public safety risk does not preclude
      release to early parole or Post Release Community Supervision. Inmates with 60 days or
      less remaining on their sentence (as of March 30, 2020) who were not serving a current
      term for a violent felony, or for a domestic violence offense, and were not required to


                                               4
                                                                                         15853516.1
Case 2:90-cv-00520-KJM-DB Document 7019-1 Filed 01/15/21 Page 9 of 9


 register as a sex offender had their release to parole or Post Release Community
 Supervision accelerated under Secretary Diaz’s direction. As of April 14, 2020, a total of
 3,585 inmates were released as a result of the Secretary’s directive and other natural
 attrition.

 In addition, at the end of June 2020, CDCR implemented a new plan—consisting of
 several discretionary measures—to further safely reduce the prison population under
 California Government Code section 8658. On July 10, 2020, CDCR formally
 announced this new plan. Further details can be found at
 https://www.cdcr.ca.gov/news/2020/07/10/cdcr-announces-additional-actions-to-reduce-
 population-and-maximize-space-systemwide-to-address-covid-19/.

 The first measure under this plan releases inmates within 180 days of their release date on
 a rolling basis if they meet certain criteria. This measure is ongoing. As of December 9,
 2020, 6,506 inmates have been released from CDCR’s 35 institutions under this measure.
 The second measure under the plan released inmates with less than a year to serve who
 resided in particular prisons and who met certain criteria. As a result of this measure, 549
 qualifying inmates were release early. The third measure under the plan released high-
 risk medical inmates who met certain criteria and were individually approved by the
 Secretary. As a result of this measure, 51 people who were not otherwise eligible for
 release through the first two programs have been released early to date. This early-
 release program was suspended on October 31, 2020. However, CDCR has resumed
 individual reviews of medically high-risk patients to determine their eligibility to be
 released early. Eligible patients are those with COVID-19 weighted risk scores of three
 or more, and who have either served the base term of their sentence or are within one
 year of release. Determinately-sentenced patients who have the highest risk for
 morbidity or mortality should they contract COVID-19—those with COVID-19-weighted
 risk scores of six or more—and who are not required to register as a sex offender under
 Penal Code section 290 are being reviewed first. Among these people, those who pose a
 low risk for violent recidivism will be approved for release or referred to the courts for
 expedited consideration for recall of sentence and resentencing, depending on how much
 time remains on their sentences.

 Under the California Code of Regulations, Title 15, section 3043.6, an additional measure
 under the plan announced on July 10, 2020 awarded twelve weeks of positive
 programming credits to inmates who met certain criteria. This effort was undertaken to
 make up for limited access to programs and credit-earning opportunities during the
 COVID-19 pandemic. Additional information regarding this measure can be found at
 https://www.cdcr.ca.gov/covid19/positive-programming-credit-faqs/, and the Secretary’s
 letter to the incarcerated population regarding these credits can be found at
 https://www.cdcr.ca.gov/covid19/letter-to-all-incarcerated-people/.

 As of January 14, 2021, 90,145 incarcerated people were housed in the State’s 34 adult
 institutions and no inmates were housed in out-of-state facilities. The State’s prison
 population is approximately 105.9 of design capacity, down from 117,342 since the
 beginning of March 2020.


                                          5
                                                                                     15853516.1
